SLOAN, J.
Defendant was convicted of the crime of wanton or malicious injury to personal property. OBS 164.900. He appeals because the court refused to allow his motion for a judgment of acquittal.
A police officer, on patrol of the streets of Klamath Palls, saw defendant strike a coin changing machine in a laundromat with an empty oil drum that was used in the laundromat as a waste basket. "When the police officer approached defendant, the latter said that he had put a 50 cent coin in the machine and the expected change did not appear. He said he was attempting to jar the money loose from the machine.
The evidence that the coin changing machine was damaged, even though the damage was slight, and the testimony of the officer describing the blows that he saw being struck by a formidable weapon required jury deliberation to decide if the crime charged had been committed. The jury could have found that defendant’s purpose was something more than recovery of his 50 cent piece. The jury could have decided that the oil drum was heavy enough and could have been swung with sufficient force to break the coin changer.
Error is also assigned because the court imposed the maximum sentence of three years. A careful review of the record has convinced us that there were circumstances implicit in the evidence which justify the judgment. No abuse of discretion is shown. State v. Montgomery, 1964, 237 Or 593, 392 P2d 642.
Affirmed.